Case 2:17-cv-00072-BSM Document 13 Filed 08/17/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
UNITED STATES OF AMERICA PLAINTIFF
VS. CIVIL ACTION No. 2:17-CV-00072 BSM
ALLEN SIDNEY KEY
EMILY A. KEY DEFENDANTS

ORDER APPROVING MARSHAL’S DEED

The Acting United States Marshal, Eastern District of Arkansas, Jay Tuck, has produced
to the Court his Marshal’s Deed to the United States of America, the purchaser of the real property
described in said deed, and upon examination of the deed, it is, in all respects, approved. A copy
of the Marshal’s Deed is attached hereto, and the Clerk of this Court is directed to file one copy of
the Marshal’s Deed together with this Order.

The said Acting United States Marshal acknowledges that he has executed his Marshal’s
Deed to the purchaser for the consideration and purposes therein mentioned and set forth. It is,
therefore, ORDERED by the Court that a copy of this Order be attached to the Marshal’s Deed
and certified by the Clerk under seal of this Court to the end that the Marshal’s Deed may be
entitled to be filed of public record.

Dated this T= day of Ax y OS , 2020.

~
<

UNITED STATES DISTRICT JUDGE

 

 
Case 2:17-cv-00072-BSM Document 13 Filed 08/17/20 Page 2 of 4

 

 

This Space Reserved for Recording Information

 

MARSHAL'S DEED

WHEREAS, in a certain Civil Action No. 2:17-CV-00072 BSM pending in the United States
District Court for the Eastern District of Arkansas, Delta Division, wherein UNITED STATES OF
AMERICA was plaintiff and Allen Sidney Key and Emily A. Key, his wife were defendants, a judgment
was entered on August 30, 2018, directing the foreclosure of a certain mortgage executed by USDA FSA
borrowers Allen and Emily Key to the United States of America, and ordering a sale of the property
encumbered by said mortgage; and

WHEREAS, the undersigned Jay L. Tuck, Acting United States Marshal for the Eastern District of
Arkansas, duly conducted the sale authorized and directed in said judgment, which sale was held at public
auction on May 21, 2019, after advertisement for the time and in the manner prescribed in said judgment,
and in all respects in accordance with the directions contained therein; and

WHEREAS, at said sale the United State Department of Agriculture, Farm Service Agency
was the highest and best bidder, bidding for said property of the sum of $131,000.00, the property
then being struck off and sold to The United States of America, and |

WHEREAS, such sale was duly reported to the above described Court;

NOW, THEREFORE, with the approval of and by direction of such Court, for the considerations
aforesaid, and in order to carry into effect the sale conducted as aforesaid, the undersigned Acting United
States Marshal hereby grants, sells and conveys unto the United States of America, and its assigns forever,
all of the right, title, interest, equity and estate of plaintiff, United States of America, and defendants Allen
Sidney Key and Emily A. Key in and to the following property situated in Lee County, Arkansas, to wit:

Tract One: 27.75 acres of even width off the north side of the Northeast Quarter (NE %)
of the Southeast Quarter (SE %) of Section Eight (8), Township Two (2) North, Range Two
(2) East, LESS AND EXCEPT:

 
Case 2:17-cv-00072-BSM Document 13 Filed 08/17/20 Page 3 of 4

a) One acre in the Northeast corner of the Northeast Quarter (NE %) of the
Southeast Quarter (SE %) except in deed dated 11/26/31 recorded in Book
124, page 145.

b) One acre conveyed to Trustees, Mt. Moriah Missionary Baptist Church, in
Book 264, page 495, lying west of cemetery, (above)

c) One acre conveyed by Almarie Davis and husband to Mt. Moriah

Missionary Baptist church, in Book 315, page 582 lying west of tract

conveyed above.

TRACT 2: East 26 acres of the Southwest Quarter (SW 4) of the Southwest Quarter (SW
%) of Section Nine (9), Township Two (2) North, Range Two (2) East

TO HAVE AND TO HOLD the said property unto United States of America and its assigns forever,

with all appurtenances thereunto belonging. st

IN WITNESS WHEREOF, I have hereunto set my hand on this 3 [ day of July 2020.

LL. 4 > fl _
7
1 EY
Acting United States Marshal

PREPARED BY:

Richard M. Pence, Jr., AUSA
Post Office Box 1229

Little Rock, AR 72203

(501) 340-2600
Case 2:17-cv-00072-BSM Document 13 Filed 08/17/20 Page 4 of 4

ACKNOWLEDGMENT

STATE OF ARKANSAS _ )

COUNT OF PULASKI )

BE IT REMEMBERED on this day appeared before the undersigned Notary Public, duly
qualified, commissioned and acting within and for the County and State aforesaid, Jay Tuck,
Acting United States Marshal for the Eastern District of Arkansas, who stated and acknowledged
to me that, pursuant to the judgment entered by the United States District Court for the Eastern
District of Arkansas in the proceedings referred to therein, he had so signed and executed the
foregoing Marshal’s Deed for consideration, uses and purposes therein mentioned and set forth.

w
IN TESTIMONY WHEREOF, I have hereunto this 31 day of July, 2020, set my hand

 Kisdverly K, Speures

NOTARY@WBLIC VU

and official seal as such Notary Public.

My Commission Expires:

V-la- ROAR
